Citation Nr: 0839660	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from March 10, 2003 
to August 23, 2006.

2. Entitlement to a disability rating higher than 50 percent 
for PTSD from August 24, 2006 to March 1, 2007.

3. Entitlement to a disability rating higher than 70 percent 
for PTSD from March 2, 2007 onward.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which granted 
service connection for PTSD and assigned an initial 30 
percent rating.  In January 2007, a rating decision increased 
the veteran's disability rating from 30 to 50 percent, 
effective August 24, 2006.  By a rating decision, dated in 
April 2007, the veteran's PTSD rating was again increased 
from 50 to 70 percent, effective March 2, 2007.  Since the 
veteran perfected his appeal from the July 2003 assignment of 
an initial 30 percent disability evaluation, the Board will 
address whether he is entitled to higher evaluations since 
March 10, 2003.

The Board notes that the veteran's claim was previously 
remanded in May 2006 and August 2007 for additional 
development.  It returns now for appellate consideration.

Subsequent to the issuance of the May 2008 Supplemental 
Statement of the Case (SSOC), the veteran submitted a 
September 2008 statement indicating that he was going to 
forward additional evidence within the next two weeks.  No 
additional evidence or correspondence was ever received.  As 
such, the Board may consider the appeal.  


FINDINGS OF FACT

1. From March 10, 2003 to August 23, 2006, the veteran's PTSD 
has been manifested by the following: mild depression, 
intrusive thoughts, nightmares, hypervigilance, and 
exaggerated startle response.

2. From August 24, 2006 to March 1, 2007, the veteran's PTSD 
has been manifested by the following: occasional depressed 
mood, some memory loss, poor concentration, hypervigilance, 
occasional panic attacks, intrusive thoughts, sleep 
impairment, nightmares, anger, irritability, avoidance of 
others, and social and occupational impairment.

3. From March 2, 2007 onward, the veteran's PTSD has been 
manifested by the following: moderately severe depression 
(separately diagnosed), suicidal ideation without intent, 
impairment of thought process and communication, memory loss, 
lack of concentration, hypervigilance, intrusive thoughts, 
flashbacks, nightmares, anger, irritability, avoidance of 
others, and serious social and occupational impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for PTSD 
from March 10, 2003 to August 23, 2006 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2. The criteria for a rating in excess of 50 percent for PTSD 
from August 24, 2006 to March 1, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

3. The criteria for a rating in excess of 70 percent for PTSD 
from March 2, 2007 onward are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, 
letters dated in April 2003 and May 2003 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a July 2003 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  In any event, it is 
noted that the veteran was given proper notice in a August 
2007 letter and was given ample opportunity to respond.  
Subsequent to the issuance of this letter, the veteran's 
claim was readjudicated in a May 2008 SSOC.  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The Board notes that the instant case was 
previously remanded to obtain outstanding private records 
from the veteran's primary care physician, treating 
psychologist, and any other physician from whom he is 
receiving mental health treatment.  An August 2007 letter 
requested that the veteran fill out and return a VA Form 21-
4142, Authorization and Consent to Release Information for 
each non-VA doctor whose records had not been submitted to 
VA.  The veteran did not return this form, nor did he submit 
reports from his private physicians.  He has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  As noted above, 
although the veteran indicated in September 2008 that he was 
going to submit additional evidence within two weeks, no such 
evidence was ever received.  Thus, the Board finds that VA 
has fulfilled its duty to assist.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
June 2003, August 2006 and April 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected PTSD since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003, 2006 
and 2008 VA examination reports are thorough and adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Initial Rating

The veteran seeks a higher initial rating for his service-
connected PTSD, evaluated as 30 percent disabling, effective 
March 10, 2003; 50 percent disabling, effective August 24, 
2006; and 70 percent disabling, effective March 2, 2007.  For 
the reasons that follow, the Board finds that a higher 
ratings are not warranted for any of the aforementioned 
periods.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 illustrates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the severity of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his PTSD.

a. March 10, 2003 to August 23, 2006

The veteran is assigned a 30 percent initial disability 
rating for his service-connected PTSD.  After a careful 
review of the record and for reasons and bases expressed 
immediately below, the Board finds that the veteran's 
demonstrated PTSD symptomatology warrants a continuation of 
the currently assigned 30 percent rating.  The evidence shows 
overall a mild to moderate level of occupational and social 
impairment.

At a June 2003 VA psychiatric examination, the veteran 
described his mood as pretty good, but the examiner observed 
his affect to be as one of mild depression.  The veteran was 
found to have recurrent and intrusive recollections, 
recurring and distressing nightmares, hypervigilance, and an 
exaggerated startle response.  The veteran reported that he 
has a short temper and gets tearful, angry and verbally 
abusive when he talks about the war.  It was noted that the 
veteran does not trust anyone and that he avoids thoughts, 
feeling and activities associated with trauma, which includes 
refraining from talking about his war experiences.  The 
examination was negative for symptoms of mania or panic 
attacks, sleep impairment, withdrawal, agitation, motor 
retardation or abnormalities, obsessive thinking or 
compulsive behaviors, feelings of inadequacy, worthlessness 
or hopelessness, suicidal or homicidal ideation, history of 
suicidal or assaultive behaviors, or an impaired capacity to 
take care of himself.  The veteran reported that he has been 
married twice, that his present marriage is excellent and 
that he and his wife get along great.  In reference to his 
employment history, the veteran works full time as a road 
foreman for Plymouth Sign Company, where he has been for 32 
years.  The veteran was assigned a GAF score of 55.  

Based on the aforementioned evidence, the Board finds that 
the veteran is not entitled to a higher initial disability 
rating from March 10, 2003 to August 23, 2006.  The evidence 
does not show that the veteran exhibits symptoms that would 
warrant a 50 percent disability rating, such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  Also, medical evidence does not show that he 
exhibits his current symptoms with such frequency as to 
require a higher rating.  Although the veteran's GAF score of 
55 is indicative of moderate symptoms or moderate difficulty 
in social, occupational, or school functioning, the findings 
from his June 2003 VA examination do not represent 
occupational and social impairment with reduced reliability 
and productivity.  See DSM-IV at 47; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  All in all, the findings indicate an 
overall level of occupational and social impairment that is 
appropriately represented by a 30 percent disability rating.  
A higher initial rating of 50 percent for this period is 
therefore not warranted.

b. August 24, 2006 to March 1, 2007

The veteran is assigned a 50 percent disability rating for 
this period.  

In August 2006, the veteran was provided a new VA psychiatric 
examination to assess whether the severity of his service-
connected PTSD had worsened since the previous examination.  
The examiner noted that the veteran has a depressed mood 
occasionally and has both intense emotional reactions and 
blunting of emotions.  The veteran was also found to have 
intrusive thoughts in the daytime, nightmares, sleep 
impairment four nights a week, hypervigilance, especially at 
night, anger and irritability, especially road rage, 
occasional panic attacks, and some difficulty with 
concentration and memory loss.  Although there was evidence 
of suicidal behavior and a depressed mood, there have been no 
suicide attempts.  The examination was negative for symptoms 
of impairment of thought process or communication, 
hallucinations, obsessive or ritualistic behavior, or an 
impaired ability to maintain personal hygiene.  A GAF score 
of 50 was assigned.  

In terms of social impairment, the veteran stated that he 
lives with his wife and that his irritability can get to her.  
She has threatened to leave him if he continues to be 
hyperirritable; this was a sobering statement for him.  The 
veteran indicated that his commitment to his 5-year-old son 
has helped him to cut down on his drinking.  The veteran has 
an impaired social life and does not like to be around a lot 
of people.  

With respect to occupational impairment, the veteran is 
employed at a sign factory and has had difficulty with 
episodes of irritability at work.  

In view of the evidence contained in the August 2006 
examination report, the Board finds that the veteran is not 
entitled to a higher rating from August 24, 2006 to March 1, 
2007.  The evidence does not show that the veteran has 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relations, judgment, 
thinking, or mood, so as to warrant a 70 percent disability 
rating.  While the veteran is shown to have impairment with 
respect to work and family relations, he does not exhibits 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation or 
neglect of personal appearance and hygiene.  Also, medical 
evidence does not show that he exhibits his current symptoms 
with such frequency as to require a higher rating.  Although 
the veteran's GAF score of 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job), the findings from his August 
2006 VA examination do not represent occupational and social 
impairment with deficiencies in most areas.  See DSM-IV at 
47; 38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather, the 
findings indicate an overall level of occupational and social 
impairment that more nearly approximates a 50 percent 
disability rating.  A higher rating of 70 percent for this 
period is not warranted.

c. March 2, 2007 to present

The veteran is in receipt of a 70 percent disability rating 
for his service-connected PTSD, effective March 2, 2007.  In 
March 2007, a medical statement from S.A. Smith, Psy.D. was 
associated with the claims file.  Subsequently, the veteran 
was afforded an additional VA psychiatric examination in 
April 2008 to assess the current level of severity of his 
PTSD.  At this examination, the veteran expressed his belief 
that his psychiatric issues had worsened since the April 2006 
examination.  

Based on the pertinent medical evidence of record, the 
veteran's symptomatology is not indicative of total 
occupational and social impairment so as to warrant a higher 
staged rating.  The evidence shows that the veteran has 
suicidal ideation but little to no intent.  He also has 
moderately severe depression that is so significant that it 
has been diagnosed as a separate disorder.  The veteran 
experiences intrusive thoughts and flashbacks five times a 
week, nightmares twice a week, and severe sleep impairment 
when he is not on his medications.  The medical evidence 
additionally shows that the veteran exhibits symptoms of 
anger, irritability, impaired impulse control, exaggerated 
startle response, impairment of thought process and 
communication, and poor memory and concentration.  In 
addition to the diagnoses of PTSD and a major mood/depressive 
disorder, the veteran has also been diagnosed with alcohol 
dependence and cocaine abuse.  However, it is noted that 
although alcohol abuse, which seems to be secondary to his 
PTSD, has been the main issue, he did stop the majority of 
his drinking in February 2007.  See VA examination report, 
April 2008.  

With respect to social impairment, the veteran has been 
married to his second wife for 20 years and describes the 
marriage presently to be good overall.  He states that he is 
emotionally close to his wife and that they do not argue now 
that he has cut down on his drinking.  The veteran is 
described as having a high degree of social reticence.  He 
likes to be alone and sometimes does not like to participate 
in family or social activities as much as he used to.  

As it relates to occupational impairment, the veteran has 
been working for a family business, a sign company, for 37 
years.  He currently works eight hours a day, four days a 
week, however both he and his family members who own the 
business feel that he should put in less time, given his high 
level of irritability and his other PTSD symptoms.  The 
veteran has had a difficult time accepting authority or 
taking orders from others, and he has argued with other 
employees. In addition, the veteran's impediment of thought 
process, especially his extremely poor memory and 
concentration, has made it problematic for him to perform his 
responsibilities at work.  It is noted that the veteran's 
ability to maintain employment and maintain productive 
relationships with others is compromised by his PTSD.  

In both the March 2007 medical statement from Dr. S.A. Smith 
and the April 2008 VA examination, the veteran was assigned a 
GAF score of 45.  This level indicates moderate to severe 
vocational impairment and moderate to severe social 
impairment as well as extreme irritability, poor frustration 
tolerance and agitation and moderate to severe intrapsychic 
distress by virtue of depression.  See VA examination report, 
April 2008.  

Considering the totality of the evidence, the Board finds 
that the veteran is not entitled to a higher rating as of 
March 2, 2007.  The evidence does not demonstrate that the 
veteran exhibits symptoms that would warrant a 100 percent 
disability rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  Although the veteran does have 
severely poor memory and concentration and his GAF score of 
45 is indicative of serious symptoms or serious impairment, 
his overall symptomatology does not establish total 
occupational and social impairment.  See DSM-IV at 46.  All 
in all, the findings indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 70 percent disability rating.  A higher 
rating of 100 percent is not warranted.

A review of the record also reveals that the RO apparently 
considered and declined to refer the evaluation of the 
veteran's PTSD to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Board has considered the potential 
application of this provision, which is available for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with the 
assigned ratings of 30 percent disabling, effective March 10, 
2003; 50 percent disabling, effective August 24, 2006; and 70 
percent disabling, effective March 2, 2007.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for higher staged ratings 
for PTSD.  See Gilbert, 1 Vet. App. at 53.  




ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD from March 10, 2003 to August 23, 2006 is denied.

Entitlement to a disability rating higher than 50 percent for 
PTSD from August 24, 2006 to March 1, 2007 is denied.

Entitlement to a disability rating higher than 70 percent for 
PTSD from March 2, 2007 onward is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


